DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-14 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (US Patent application Publication No. 2014/0290539).
With respect to independent Claim 1, Hoffman et al discloses the limitations of independent Claim 1 as follows:
A warehouse management system comprising:	 
a controller including a storage unit which stores order information that associates items, numbers, and delivery destinations of articles;	(See 
a warehousing priority calculation unit that determines warehousing priorities of a plurality of items of articles based on the items and quantities of the articles to be delivered to respective delivery destinations, as specified from the order information; and	(See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)
a warehousing instruction unit that outputs an instruction to store the articles based on the warehousing priorities.  (See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)

With respect to Claim 6, which depends from independent Claim 1, Hoffman et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Hoffman et al discloses as follows:
The warehouse management system according to claim 1, wherein the warehousing priority calculation unit determines the same warehousing priority for a plurality of items of articles to be delivered to the same delivery destination (See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)  and
different warehousing priorities for a plurality of items of articles not to be delivered to the same delivery destination respectively based on the order information.  (See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)

With respect to Claim 7, which depends from independent Claim 1, Hoffman et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 7, Hoffman et al discloses:
The warehouse management system according to claim 1, further comprising:
a transport vehicle that communicates with the controller through a network and transports a storage rack for storing a target article to be picked for sorting, (See Pars. 0011, 0012; Figs. 1; Ref. Numerals 20(transport vehicle), 30a-c(storage rack), 40(target article)
wherein the warehousing instruction unit determines the warehousing priority and then transmits an instruction to the transport vehicle to transport the storage rack to a place for performing warehousing work, (See Pars. 0011, 0012, 0018, 0019, 0034, 0035; Figs. 1; Ref. Numerals 20(transport vehicle), 30a-c(storage rack), 44(instructions)  and
the respective articles are stored in the storage rack according to the warehousing priority.	(See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)

With respect to independent Claim 8
A warehouse management method executed by a warehouse management system having a processor, and a storage device that is connected to the processor, the storage device storing order information that associates items, numbers, and delivery destinations of goods with one another, the method comprising:	(See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0050, 0051, 0061-0067; Figs. 1, 2, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions), 104(processor)
a first step of causing the processor to determine warehousing priorities of a plurality of items of articles based on the items and quantities of the articles to be delivered to respective delivery destinations as specified from the order information; (See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)  and
a second step of causing the processor to output an instruction to store the articles based on the warehousing priorities.  (See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)  

With respect to Claim 13, which depends from independent Claim 8, Hoffman et al teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 13, Hoffman et al discloses:
The warehouse management method according to claim 8, wherein in the first step, the processor determines the same warehousing priority for a plurality of items of articles to be delivered to the same delivery destination (See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)  and
different warehousing priorities for a plurality of items of articles not to be delivered to the same delivery destination respectively based on the order information.  	(See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)

With respect to Claim 14, which depends from independent Claim 8, Hoffman et al teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 14, Hoffman et al discloses:
The warehouse management method according to claim 8, wherein
the warehouse management system further includes an interface that is connected to the processor and a transport vehicle that is connected to the interface through a network and transports a storage rack for storing a target article to be picked for sorting,	(See Pars. 0011, 0012; Figs. 1; Ref. Numerals 20(transport vehicle), 30a-c(storage rack), 40(target article)
the second step includes a step of determining the warehousing priority (See Pars. 0011, 0012, 0018, 0019, 0034, 0035; Figs. 1; Ref. Numerals 20(transport vehicle), 30a-c(storage rack), 44(instructions)  and
then transmitting an instruction to the transport vehicle to transport the storage rack to a place for performing warehousing work, and the respective articles are stored in the storage rack according to the warehousing priority.	(See Pars. 0021, 0027, 0033-0038, 0040, 0042, 0051, 0061-0067; Figs. 1, 3A, 3B; Ref. Numerals 12(controller), 40(articles), 42(order information), 44(instructions)


Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 29, 2021